         Case 1:16-cv-01652-JMF Document 144 Filed 04/19/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

ANIKA EDREI, et al.,

                                                           Plaintiffs,
                                                                            STIPULATION OF
                              -against-                                     SETTLEMENT

                                                                            16 Civ. 1652 (JMF) (BCM)
THE CITY OF NEW YORK, et al.,

                                                         Defendants.

----------------------------------------------------------------------- X

                 WHEREAS, plaintiffs Anika Edrei, Shay Horse, Alexander Appel, Michael

Nusbaum, and James Craven (collectively, the “Plaintiffs”) commenced this action alleging certain

named defendants violated their federal civil rights by injuring them using the “alert” a/k/a

“deterrent” tone on the Long Range Acoustic Device (“LRAD”) in connection with policing Black

Lives Matter protests on December 4-5, 2014, and consequently seeking declaratory and injunctive

relief as well as monetary damages; and

                 WHEREAS, Plaintiffs filed a complaint in this action on March 3, 2016; and

                 WHEREAS, Plaintiffs filed an amended complaint on August 3, 2016; and

                 WHEREAS, former plaintiff Keegan Stephan voluntarily dismissed all of his

claims with prejudice on September 23, 2019, and is therefore not included among the settling

Plaintiffs herein; and

                 WHEREAS, defendants City of New York, Lieutenant John Maguire, and Police

Officer Michael Poletto have denied any and all liability arising out of Plaintiffs’ allegations; and
         Case 1:16-cv-01652-JMF Document 144 Filed 04/19/21 Page 2 of 10




                 WHEREAS, following settlement negotiations, the parties now desire to resolve

the issues raised in this litigation, without further proceedings and without admitting any fault or

liability; and

                 WHEREAS, Plaintiffs have authorized their counsel to settle this matter on the

terms set forth below.

        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

between the undersigned, as follows:

1.      LONG RANGE ACOUSTIC DEVICE POLICY

                 a.      The NYPD shall amend the Administrative Guide to include the section set

forth in Appendix “A” within a reasonable time from the date the parties execute this stipulation.

2.      TRAINING

                 a.      The NYPD shall amend its LRAD training materials consistent with the

Administrative Guide provision set forth in Appendix “A” within a reasonable time from the date

of the Administrative Guide amendment described in Paragraph “1(a).”

                 b.      The NYPD shall provide Plaintiffs, through counsel, with their proposed

amended LRAD-related training materials created in accordance with Paragraph “2(a)” within a

reasonable time prior to implementing them.

                 c.      Through counsel, Plaintiffs may submit any comments or concerns

regarding the content of that training to defense counsel.

                 d.      Defendants and defense counsel shall have no legal obligation regarding

Plaintiffs’ comments or concerns.




                                                 -2-
         Case 1:16-cv-01652-JMF Document 144 Filed 04/19/21 Page 3 of 10




3.       SETTLEMENT WITH INDIVIDUAL PLAINTIFFS

                a.               In exchange for the consideration set forth above in Paragraphs “1” and “2,”

including all sub-parts, and in Paragraphs “3(a)(i),” “3(a)(ii),” “3(a)(iii),” “3(a)(iv),” “3(a)(v),” and

in Paragraph “4,” including all sub-parts, Plaintiffs agree to the dismissal with prejudice of all the

claims    against          the     defendants    and   to    release   defendants   City   of   New    York,

John Maguire and Michael Poletto, their successors or assigns, and all past and present officials,

employees, representatives, and agents of the City of New York or any entity represented by the

Office of the Corporation Counsel, from any and all liability, claims, or rights of action alleging a

violation of plaintiffs’ civil rights and any and all related state law claims, including any claims

for equitable relief, from the beginning of the world to the date of the General Releases, including

claims for costs, expenses, and attorneys’ fees.

                      i.         The City of New York agrees to pay plaintiff Anika Edrei $15,000;

                     ii.         The City of New York agrees to pay plaintiff Shay Horse $15,000;

                 iii.            The City of New York agrees to pay plaintiff James Craven $18,000;

                 iv.             The City of New York agrees to pay plaintiff Alexander Appel $20,000;

                                 and

                     v.          The City of New York agrees to pay plaintiff Michael Nusbaum $30,000.

         b.     Plaintiffs Edrei, Horse, Appel, Nusbaum, and Craven shall each execute and serve

on the City of New York’s attorney by e-mail to defense counsel, or by legal tender (either by

personal service or certified mail) at 100 Church Street, 4th Floor, New York, New York 10007,

all documents necessary to effect this settlement, to wit, a General Release, based on the

consideration enumerated in Paragraph “3(a),” IRS Form W-9, and an Affidavit of Status of Liens.

Prior to tendering the requisite documents to effect this settlement, Medicare-recipient plaintiffs



                                                            -3-
        Case 1:16-cv-01652-JMF Document 144 Filed 04/19/21 Page 4 of 10




must obtain and submit a final demand letter from their Medicare provider(s) for the

reimbursement of any conditional payments made for the injuries claimed in this matter. A

Medicare Set-Aside Trust may also be required if future anticipated medical costs are found to be

necessary pursuant to 42 U.S.C. § 1395y(b) and 42 C.F.R. §§ 411.22 through 411.26.

              i.        Plaintiffs Edrei, Horse, Appel, Nusbaum, and Craven agree to hold harmless

                        defendants regarding any past and/or future Medicare claims, presently

                        known or unknown, in connection with this matter.

             ii.        If Medicare claims are not satisfied, defendants reserve the right to issue a

                        multiparty settlement check naming the Medicare provider as a payee or to

                        issue a check directly to the Medicare provider for the amount claimed in

                        the Medicare provider’s final demand letter.

                   c.   Nothing contained herein shall be deemed to be an admission by Defendants

that they have, in any manner or way, violated Plaintiffs’ rights, or the rights of any other person

or entity, as defined in the constitutions, statutes, ordinances, rules or regulations of the United

States, the State of New York, or the City of New York or any other rules or regulations of any

department or subdivision of the City of New York.

                   d.   This Stipulation shall not be admissible in, nor is it related to, any other

litigation or settlement negotiations, except to enforce the terms of this agreement.

                   e.   Plaintiffs direct that the payments identified in paragraphs “3(a)(i),”

“3(a)(ii),” “3(a)(iii),” and “3(a)(iv),” and “3(a)(v),” shall be made by delivering checks written to

each Plaintiff individually to the attention of Elena Cohen, Esq., 1639 Centre St, Suite 216,

Ridgewood, NY 11385.




                                                 -4-
        Case 1:16-cv-01652-JMF Document 144 Filed 04/19/21 Page 5 of 10




4.     ATTORNEYS’ FEES AND COSTS

       a.      Plaintiffs have assigned all of their rights to attorneys’ fees, expenses, and costs to

their counsel, Elena Cohen and Gideon Oliver.

       b.      Counsel for Plaintiffs, Elena Cohen and Gideon Oliver, hereby agree and represent

that no other claims for attorneys’ fees, expenses, or costs arising out of this action shall be made

by or on behalf of Plaintiffs in any application for attorneys’ fees, expenses, or costs at any time.

       c.      The City of New York agrees to pay $650,000 to Plaintiffs’ counsels, Elena Cohen

and Gideon Oliver, in full satisfaction of all claims for costs, expenses, and/or attorneys’ fees

accrued in relation to the above-captioned matter.

       d.      In consideration of the payment of this sum, Plaintiffs’ counsels, Elena Cohen and

Gideon Oliver, agree to release and hold harmless defendants City of New York, John Maguire,

and Michael Poletto, their successors or assigns, and all past and present officials, employees,

representatives, and agents of the City of New York or any entity represented by the Office of the

Corporation Counsel, from any and all liability, claims, or rights of action claims for costs,

expenses, and attorneys’ fees in the above-referenced action from the beginning of the world to

the date of the General Releases.

       e.      Counsel for plaintiffs, Elena Cohen and Gideon Oliver, shall execute and deliver to

the City of New York’s attorney all documents necessary to effect the settlement of attorneys fees,

to wit, a General Release and an W-9 IRS Form.

       f.      Per Plaintiffs’ counsels’ instruction, full payment shall be delivered to Plaintiffs’

attorney: Elena Cohen, Esq., who will be solely responsible for distributing funds to any other

attorney for fees, costs, and/or expenses accrued in connection with this Matter.




                                                 -5-
        Case 1:16-cv-01652-JMF Document 144 Filed 04/19/21 Page 6 of 10




       g.      Per Plaintiffs’ counsels’ instruction, payment shall be mailed to Elena Cohen, Esq.,

1639 Centre St, Suite 216, Ridgewood, NY 11385.

5.             INCORPORATION

       a.      This Stipulation of Settlement contains all the terms and conditions agreed upon by

 the parties hereto, and no oral agreement entered into at any time nor any written agreement

 entered into prior to the execution of this Stipulation of Settlement regarding the subject matter

 of the instant proceeding shall be deemed to exist, or to bind the parties hereto, or to vary the

 terms and conditions contained herein.

6.     GOOD FAITH AND CONTINUING JURISDICTION

       a.      The parties agree to work in good faith to fulfill all the terms of this Stipulation of

Settlement.

       b.      Notwithstanding the dismissal of this action in accordance with this Court’s April

14, 2021 Order of Dismissal (ECF No. 142) and this agreement, the District Court shall continue

to maintain jurisdiction over this action for the limited purpose of enforcing the terms of this

Stipulation of Settlement, if necessary.




       [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




                                                 -6-
     Case 1:16-cv-01652-JMF Document 144 Filed 04/19/21 Page 7 of 10




Dated:         New        York, New        York
               April      L6, 2021




ELENA          L. COHEN                                        JAMES            E. JOHNSON
Attorney       for     Pluiniffs                                Corporation           Counsel       of the
1639     Centre        St, Suite     216                              City   of New       York
Ridgewood,           NY     11385                               Attorney        for defendants         Cilty of New       York,

P:   (347)     365- -9454                                             Lt. John       Maguire      &   P.O.      Michael

E: slenacohenesq@                   mail.com                          Poletto

                                                                100    Church         Strect, 4th     Floor
                                                                New      York, New         York       10007




By
                                                                       Peter    W.    Brocker,      Esq
       Elena      Cohen,     Esq
                                                                       Assistanl       Corpo>    alion       Counsel



GIDEON            ORION          OLIVER
Attowney       for     Plaintiffs
1825     Foster        Avenue,       Suite 1K

 Brooklyn,        NY       11230




Gideon       Orion        Oliver     Esq




                                                  SO ORDERED




                                                  HON.       JESSE M. FURMAN
                                                  UNTTED        STATES           DISTRICT           JUDGE
                                                  April 19, 2021




                                                         7
Case 1:16-cv-01652-JMF Document 144 Filed 04/19/21 Page 8 of 10




                     APPENDIX “A”



        ADMINISTRATIVE GUIDE RE:
       LONG RANGE ACOUSTIC DEVICE




                              -8-
           Case 1:16-cv-01652-JMF Document 144 Filed 04/19/21 Page 9 of 10




                                  ADMINISTRATIVE GUIDE

Section:         TBD                  Procedure No.: TBD

                                                ***
PURPOSE
        To Establish criteria for determining when and how to use the Long Range Accoustic
Device (“LRAD”), so as to facilitate effective communications at details, pre-planned events, and
other events requiring the dissemination of information effectively over large distances and/or over
ambient noise.1

EQUIPMENT
     Long Range Acoustic Device Model 100X (LRAD 100X) - Hand-held portable sound
     amplification system, pre-recorded messages, and a microphone for use in supplementing
     and delivering public addresses and information.
     Long Range Acoustic Device (LRAD) Model 500X (LRAD 500X) - Vehicle mounted
     sound amplification system, pre-recorded messages, and a microphone for use in
     supplementing and delivering public addresses and information.

PROCEDURE:
     - Who May Authorize LRAD Use:
          o Commanding Officer of the NYPD’s Disorder Control Unit
          o All NYPD Supervisors
          o NYPD Legal Bureau Attorneys
     - Who May Use the LRAD:
          o Any UMOS who has successfully completed the LRAD operator course
     - Additional LRAD Operations Considerations:
          o Power Settings: LRADs shall be used within the manufacturer’s safe
              operation guidelines as well as the requirements of the Occupational Safety
              and Health Administration (“OSHA”), as set forth in the LRAD Operator
              Training;
          o Minimum Safe Distances: As set forth in the LRAD Operator Training,
              UMOS must make reasonable efforts to maintain minimum safe distances
              between the LRAD and all persons within its cone of sound;
          o Alert Tone: the LRAD alert tone shall NOT be used.
FORMS AND REPORTS:
       If the LRAD is used, the operating UMOS must note such use in his or her electronic
Daily Activity Log and MUST include the following:
        - The term “LRAD;”
        - Which model of LRAD was used;
        - Time, Place, and Occurrence of LRAD use;

ADDITIONAL DATA:

1
    Nothing in this Administrative Guide shall impact the operations of the NYPD Harbor Unit.


                                                 -9-
Case 1:16-cv-01652-JMF Document 144 Filed 04/19/21 Page 10 of 10




-   UMOS with any questions as to LRAD use, purpose, or operation are encouraged to
    reach out to the NYPD Legal Bureau at (646) 610-5400;
-   Failure to comply with the provisions of this procedure will subject UMOS to discipline
    for violation of this provision, as well as violation of P.G. § 203-10;
-   Misuse of any LRAD in a manner that is likely to result in injury to other UMOS, MOS,
    or non-NYPD personnel may be subject to such further discipline as deemed
    appropriate.




                                        - 10 -
